 In the Matter ofMARCALUS MANUFACTURINGCo., INC.,EIIPLOVERandINTERNATIONALBROTHERHOODOr PAPER MAKERS,A. F. L., AND IN-TERNATIONAL BROTHERI-IOOD OF PULP, SULPHITE AND PAPER MILLWORKERS, A. F. L., PETITIONERCase No. 1-RC-1O& .DecidedSeptember29, 1949DECISIONANDORDERUpon a petition duly filed, a hearing was held before Joseph Lepie,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the repre-sentation of employees of the Employer within the meaning of Sec-tion (9) (c) 1 and Section 2 (6) and (7) of the Act, for the followingreasons:Following a consent election on August 11, 1948, the Employerentered into a 2-year contract, effective August 31, 1948, with theIntervenor, Liberty Local, certified bargaining representative of employees at the Employer's pulp and paper manufacturing plant atLincoln, New Hanipshire.zThe Intervenor asserts that this contractis a bar to the instant proceeding initiated by the filing of a petitionon June 23, 1949.The Petitioner asserts that there is no bar, be-cause(1) the contract was never ratified by the membership of'The Petitioner moved to expunge the Intervenor's brief as not timely filed and contain-ing matter not introduced at the hearing,or, in the alternative that the Board give it noconsideration.As the Intervenor's brief was not timely filed we have not considered it inarriving at our decision.2Since May 18,1949,the Employer's business has been operated by a Trustee appointedby a U.S.District Court in a reorganization proceeding under Chapter 10 of the Bank-ruptcy Act.86 N. L. R.B., No. 38.315 316DECISIONSOF NATIONALLABOR RELATIONS BOARDLiberty Local as required by its constitution, (2) the Trustee inBankruptcy has refused to affirm the contract and has not compliedwith its terms, and (3) even if there were a contract the Intervenoris no longer a functioning labor organization capable of administer-ing it.The Employer takes no position on the issues, leaving theirdetermination to the Board.Despite some conflict in testimony, there is evidence that the contractwas submitted to the membership of Liberty Local and approved.Although the Trustee has not affirmed the contract, he has expresslyrefused to disavow it, and, in accord with his expresse intention, hascomplied with its terms to the extent that he has found it legallypossible to do so within the limitations of the reorganization pro-cedure.Accordingly we find that there is an extant contract.The record offers some support to the Petitioner's contention of lackof activity on the part of Liberty Local. Its financial statement showsthat there have been no receipts from clues, no monies have been ex-pended in behalf of the Local, no monthly books are maintained, andno record of membership has been kept. Furthermore, annual mem-bership meetings have not been held on the date prescribed by theIntervenor's constitution, and grievances of individual employeeshave seldom been processed by the Intervenor.However, such in-formal operations have been characteristic of the Intervenor since itsinception and all of them were equally common before the consentelection of August 11, 1948, at which the Intervenor decisively de-feated the Petitioner.There is no evidence that the Intervenor'sactivity has decreased since its certification on August 23, 1948.Al-though it has processed no individual grievances during this period,it has negotiated with the Employer and the Trustee.3We find no merit in the Petitioner's contention that the Intervenorhas become defunct or is otherwise incapable of functioning as a bar-gaining representative of the Employer's employees, notwithstandingthe fact that there may be a number of employees who are dissatisfiedwith the representation accorded them by the Intervenor.We find,therefore, that the contract constitutes a bar to a present determina-tion of representatives 4Accordingly, we shall dismiss the petition.ORDERIt is hereby ordered that the petition herein be, and it hereby is,dismissed.3The Employer has informally adjusted some individual grievancesat therequest of thePetitioner,but has not repudiated the Intervenor as sole bargaining representative.4Matter ofWhiteBrothers Smelting Corporation,61 N. L. R.B. 340 ;Matter of YellowTransit Company,73 N. L.R. B. 424, footnote at page 426;Matter of L. 0: Koven andBrother, Inc.,77 N.L. R.B. 1253,footnote at page 1255.